Earl Warren: Number 278, William Presser, Petitioner, versus United States. Mr. Cardinal.
John G. Cardinal: Mr. Chief Justice, if it please the Court. May I begin by stating briefly the facts that gave rise to this case. This is a case which involves the conviction of the petitioner under Section 1505 of Title 18, generally referred to as obstruction of justice sections of the -- of the code. The petitioner was indicted on March 23, 1960. And on April 1, 1960, he was arraigned and pleaded not guilty. He came on for trial on May 31 of 1960. And on June the 7th, the jury returned the unanimous -- unanimous verdict of guilty. The court overruled the petitioner's motion for judgment of acquittal and the judgment on the verdict, and the appeal was taken to the Sixth Circuit -- Sixth Circuit on April 24th of last year, unanimously affirmed the action of the trial court. The fact situation, circumstances which gave rise to the petitioner's indictment were briefly these, the transcript, I believe, fairly shows that Walter Sheridan, a -- an investigator for the Committee involved in this case, the Select Committee in -- in investigating improper and criminal activities in the labor management relation field, went to the officers of Joint Council 41, on March 21, 1958, served upon the petitioner as President of Joint Council 41, a subpoena duces tecum. The subpoena required the production of all of the documents of Joint Council 41 for a period of nine years preceding January 1 of 1958 before the Committee in Washington forthwith, following the service of this subpoena, representatives of Joint Council 41, not employees of Joint Council 41 except as accountants, began complying with the subpoena by de -- depositing the demanded documents in the field office at Cleveland which had been established by two employees of the Committee for the convenience of the production of documents and these employees were not the same employee that served the subpoena. On September the 9th, the same employee, the investigator, Walter Sheridan, again went to the officers of Joint Council 41 and asked to see certain correspondents files which he understood from his conversations with the field office personnel had not been produced to the field office in Cleveland. When he finally finished his examination of these files, he indicated to the petitioner that he would like to take four folders -- four file folders with him. Now at the time that the field office had been established, Mr. (Inaudible) and Ms. Thorpe, both employees of the Committee, had established the practice of receding for the documents that the representatives of Joint Council 41 had turned over to the field office so that on the day, September 9, 1958 when the investigator, Sheridan, demanded the four files which it was claimed were required to be produced under the subpoena, the petitioner asked for receipts in compliance with the practice that was then in existence with the field office. At this point, there is some conflict as to the -- as to what happened. But Sheridan's version of the testimony, I mean what happened was the petitioner demanded that the documents all before photostatted before they'd be removed from the office of Joint Council 41. The petitioner's version of that episode is that the petitioner himself was quite willing to have given the -- the documents and did give the documents but all wanted a receipt and that through the lateness of the hour that then being almost closing time, the petitioner or investigator suggested photostatting. Now, during the course of this trial, when Sheridan took the stand, he was cross-examined regarding the subpoena that was served upon the petitioner on March 21, 1958. His evidence which constitutes the only affirmative evidence in the record concerning this particular subpoena was that it was, in all likelihood, prepared in Cleveland by some personnel of the Committee, not the Chairman, although the subpoena was signed in blank by the Chairman. Now, it's upon those facts and the resolution authorizing the investigative power of the Committee together with the Committee's own rules and procedure that forms a basis of our first contention and that is that the petitioner could not have been in violation of any of the provisions of 1505 and could not have obstructed the investigative powers of the Committee. The indictment itself charges that the petitioner withheld mutilated and destroyed two documents. The documents were observed by Sheridan the fir -- on his first visit to Joint Council 41 office on September 9, 1958, when he returned to pick the documents up, following there, having been photostatted. Two of the documents were missing. One, an envelope marked Christmas List and a piece of paper, yellow paper, which contains certain names back of which were indications of a gift or sums of money. There was another document, an invoice which indicated the purchase of eight champagne buckets from the Rudolph Deutsch Company and on the one corner of this invoice were listed eight names. These, Sheridan observed on September 9th, when he retuned on September the 13th, the envelope in the sheet of paper were missing and the invoice had been mutilated to the extent that these eight names were missing, had been torn off and part -- partially erased. Now, it's with the -- the effacement, the mutilation and the concealment of those two documents -- three documents that the petitioner was indicted for having obstructed the investigative power of the Committee. Indictment charges that the Committee pursuant to its authorizing resolutions and its own rules of procedure had duly subpoenaed the documents of Joint Council 41. Senate Resolution 74, which is the authorizing resolution of this Committee, provides that the Committee may demand documents which it deems necessary to its investigation by the use of subpoena or otherwise and further provides that the Committee shall organize and adopt rules of procedure not inconsistent with the rules of the Senate.
Potter Stewart: Is there any question that the petitioner, Mr. Presser or the custodian of these documents?
John G. Cardinal: There was --
Potter Stewart: He did have them in his possession.
John G. Cardinal: He had them in his -- his office. There was some attempt at the trial to -- to show that the recording secretary was officially the custodian of the records but the Recording Secretary's office was not in the office where the actual files were kept.
Potter Stewart: What was Mr. -- Mr. Presser's title or job?
John G. Cardinal: He was the President of Joint Council 41.
Potter Stewart: Right.
John G. Cardinal: Joint Council 41 is an administrative unit of the Teamsters Union composed of --
Potter Stewart: In the Cleveland area?
John G. Cardinal: Well, it's in the -- in the Ohio area. It's composed of local unions affiliated to make this Joint Council. And there are three in Ohio, Joint Council 41, generally covers the northern, eastern and part of the southeastern portions.
Potter Stewart: Of the state.
John G. Cardinal: Of the state. And then there are two other joint councils in the state. Those three councils go together to make up what is known as the Ohio Conference of Teamsters.
Potter Stewart: And Presser was President of Joint Council 41?
John G. Cardinal: And Presser was President of Joint Council 41.
Potter Stewart: And as -- as of now here in this Court at least, there's no issue as to the fact that he did have these documents in his possession and was their custodian, is that right or wrong?
John G. Cardinal: I don't think that there is any question about that.
Potter Stewart: I just want to be sure.
John G. Cardinal: Upon the organization of the Committee, it did adopt rules of practice and procedure which provided that the Chairman had the right to exercise the subpoena power for the Committee and also provided that any member of the Committee could exercise the subpoena power provided his authority was evidence in writing by the -- by the Chairman. There is no evidence in the record, and from the statement of the prosecutor, there is no evidence available that the Chairman at any time authorized any member of the Committee in writing to exercise the subpoena power for and on behalf of the Committee. The evidence is that, in all likelihood, this subpoena served upon Joint Council 41 was signed in blank because that was the testimony of Sheridan who testified on that subject that --
William O. Douglas: Some -- some doubt as to whether it was or wasn't.
John G. Cardinal: As far as the record is concerned, there -- there is no specific statement that it -- that actually happened. The nearest thing to anything -- any testimony on that was Sheridan's testimony and he said in one place, in all likelihood, that it was done -- signed in blank and another place that the chances are that it was. But that's as close to the direct evidence on that particular point.
Hugo L. Black: Any evidence that it wasn't?
John G. Cardinal: I'm sorry sir.
Hugo L. Black: Any evidence that it wasn't?
John G. Cardinal: There is no evidence that it was not. No.
William O. Douglas: Did the -- the Chairman of the Committee testify at the trial?
John G. Cardinal: Yes.
William O. Douglas: He testified as respects the practice of signing subpoenas in blank?
John G. Cardinal: No, he didn't testify as to that practice. His testimony was that he had the authority to issue subpoenas and that generally in the investigative process of -- of this Committee, he did issue subpoenas, whether or not they were signed in blank and filled in or prepared by investigators or other employees of the Committee, was not touched in his testimony.
Hugo L. Black: Was he asked?
John G. Cardinal: No, he was not asked that specific question.
Earl Warren: We'll recess now Mr. --